Citation Nr: 0031874	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-46 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bladder dysfunction, rated as 20 percent disabling prior to 
February 11, 1998.

2.  Entitlement to an increased disability evaluation for 
bladder dysfunction, currently rated as 30 percent disabling.

3.  Entitlement to an increased disability evaluation for 
bowel dysfunction, currently evaluated as 30 percent 
disabling.

4.  Entitlement to special monthly compensation on account of 
loss of use of the upper extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and wife of appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 1959 
and from July 1959 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1996 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for bladder dysfunction was granted and a 10 
percent disability evaluation was assigned effective August 
30, 1994.  During the pendency of the appeal, a September 
1996 rating decision increased the evaluation of this 
disability to 20 percent disabling, effective August 30, 
1994.   Similarly, a March 2000 Decision Review Officer 
Decision increased the evaluation of the veteran's bladder 
dysfunction to 30 percent, effective February 11, 1998.  As 
this action does not represent a full grant of benefits 
sought on appeal, the veteran's claims remain open.  
Additionally, the veteran's appeals a January 1996 denial of 
entitlement to special monthly compensation on account of 
loss of use of the upper extremities.  In July 1997, the 
Board remanded this case to the RO for further development.

The veteran also appeals an April 2000 rating action wherein 
an increased disability evaluation for bowel dysfunction was 
denied.  

The Board notes July 1997 remand included the issue(s) of 
entitlement to an earlier effective date(s) that was 
initially denied by the RO by means of a February 1995 rating 
action.  The veteran during a February 2000 RO hearing 
withdrew this issue.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2000) (A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision).

The RO's attention is directed to a November 2000 statement 
wherein the veteran requested that his claims folder be 
returned to the RO so that he may pursue a claim of 
entitlement to an automobile grant.  


REMAND

After a review of the evidence, the Board is of the opinion 
that further development of the case is required and that 
further remand is necessary.  In November 2000, the veteran 
submitted a statement wherein he indicated that his health 
had deteriorated to the point that he could no longer 
transport himself from his wheelchair to his car. While the 
veteran indicates that his health as deteriorated, he did not 
indicate if his bladder dysfunction or bowel dysfunction 
contributed to his deterioration.  In light of the veteran's 
request that his claim folder be returned to the RO without 
delay and the fact that the most recent medical evidence of 
record is dated in December 1999, the Board is of the opinion 
that a effort should be made to associate any additional 
pertinent medical evidence with the claims folder. 

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bladder 
dysfunction, bowel dysfunction, or loss 
of use of his upper extremities since 
December 1999.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 3 -


